United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mid, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Keith D. Cleborne, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1274
Issued: March 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2009 appellant filed a timely appeal of decisions of the Office of Workers’
Compensation Programs dated June 30, 2008 and January 13, 2009 denying her emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On July 18, 2007 appellant, then a 47-year-old manager, filed an occupational disease
claim alleging that she developed post-traumatic stress syndrome (PTSD), general anxiety
disorder, panic disorder and depression due to factors of her federal employment. She first
realized that her condition was caused or aggravated by employment factors on April 27, 2007.
In an undated narrative statement, appellant identified incidents of employment that
allegedly caused or contributed to her emotional condition. She stated that her district manager,

Kate Wiley, created an atmosphere of fear and intimidation by making degrading, intimidating
and demoralizing statements in an inappropriate and intense voice. Ms. Wiley reportedly told
her staff, “I do n[o]t need you all to get promoted. I done been promoted five times in six years.
I [a]m just here to get the cloud off Central Florida’s head.” She told the staff that she could fire
everyone because they were noncompliant, and that she had “never seen such laziness.”
Ms. Wiley attacked the staff in a loud and aggressive manner, stating that they failed to meet any
of their goals. Her style was to “get in your face.” At an April 10, 2007 staff meeting,
Ms. Wiley berated appellant in front of her peers and subordinates regarding audit scores.
Appellant felt Ms. Wiley’s comments were an attack on her integrity and they made her feel
worthless. She indicated that Ms. Wiley’s management style was “set up for failure,” because it
was impossible to do what she expected within the allotted time. Ms. Wiley discouraged
feedback and exhibited a lack of trust
Appellant claimed that she was extremely stressed by her huge workload, due, in part, to
added responsibilities following the arrival of the new district manager and the increased time
required to address voluminous e-mails. She routinely worked 65 to 70 hours per week,
including Saturday. Appellant generally did not go to lunch and found it necessary to work
Saturdays and Sundays to meet the requirements of her position. The majority of her workday
involved preparing for daily telecoms and weekly staff meetings, where she was subjected to
very intense, rapid-fire interrogation, for which she was required to prepare extensively.
Appellant carried large binders to the meetings to support her responses to Ms. Wiley’s
questions. She spent 6 to 12 hours each week preparing for the staff meetings; however, her
presentation was often skipped and her efforts were wasted. The district manager also required
daily reports on 3700 carriers, a task appellant described as “overwhelming.” Ms. Wiley often
made last-minute requests for reports, which required appellant to work nights and weekends.
Appellant submitted a June 29, 2007 report from Dr. Christopher W. Conavay, a treating
physician, who diagnosed “PTSD, due to a long-term hostile work environment;” panic disorder
and generalized depression. In a July 18, 2007 report, Dr. Joseph L. Trim, a licensed mental
health counselor, diagnosed PTSD; panic disorder, generalized anxiety disorder and major
depression.
On August 20, 2007 the Office informed appellant that the information submitted was
insufficient to establish her claim and requested a detailed description of the conditions or
incidents she believed caused or contributed to her illness, as well as witness statements or other
evidence corroborating her allegations. It advised her to submit a medical report providing a
diagnosis and an opinion with an explanation as to how incidents of federal employment
contributed to the condition.
Appellant submitted witness statements from coworkers regarding her work environment.
On September 11, 2007 Sherry Siercks, manager, stated that Ms. Wiley did not treat her
employees with dignity or respect and that she personally witnessed her heap verbal abuse,
threats and injustices upon managers. The district manager allegedly targeted appellant as her
“main object of abuse” and publicly berated her. Staff meetings were “nothing more than attack
sessions for Ms. Wiley to publicly humiliate and belittle managers.” Ms. Wiley reportedly
stated: “I have never seen a group of people so lacksadasive;” “I do n[o]t need y[ou] all to get
promoted. I done got promoted five times in six years;” “You suck. Your performance in the
last three years sucks.” Manager Siercks stated: “Appellant was reduced to producing volumes
upon volumes of information for every single meeting with Wiley. Most of the time Kate would
2

try to find questions not contained in the material she indicated would be covered in order to
jump on [appellant] for not having the answer at her fingertips.”
On September 6, 2007 manager, Steve Hooks, stated that appellant was the target of
Ms. Wiley’s berating, belittling and abusive behavior. The district manager required that the
staff be available for telephone calls “24/7.” She routinely scheduled impromptu meetings
during nonwork periods. For example, one Friday afternoon during a 4:30 p.m. telecom,
Ms. Wiley instructed all managers to be sure they were in the office on Saturday. One Monday
night at 8:00 p.m., she directed all managers to reconvene immediately, because of poor job
performance. Mr. Hooks stated that appellant rarely went to lunch because she was preparing
documentation for the district manager, and she willingly worked 10 hours per day or more, as
well as weekends whenever necessary.
Appellant submitted a September 7, 2007 statement from Maxine Counts, manager of
human resources for the employing establishment. Ms. Counts indicated that she had witnessed
Ms. Wiley publicly degrade and abuse many of her personnel, including appellant, on numerous
occasions. Examples provided included Ms. Wiley’s statements that she could “fire everyone in
this room;” that her staff “sucked” and that she did not need them to obtain a promotion.
Ms. Counts stated: appellant was required to provide voluminous reports to the district manager
on a daily basis; to attend multiple daily teleconferences; to conduct teleconferences with little or
no notice; to prepare complex presentations for staff meetings and to respond to every question
asked by Ms. Wiley with a data sheet to support her answer. She reported that appellant always
worked an extended schedule of nine hours or more prior to Ms. Wiley’s appointment as district
manager and that, after her arrival, appellant worked more than 12 hours per day, Monday
through Friday, and spent time on weekends, as necessary. Ms. Counts noted that appellant
stopped eating lunch due to time constraints.
The record contains letters from some of Ms. Wiley’s former peers and subordinates,
who supported her management style. On September 14, 2007 Maribeth Norman, officer in
charge of the West Palm Beach location, stated that Ms. Wiley was responsible for the “positive
numbers” in the Central Florida Cluster. Judy Huang, the district manager’s secretary, indicated
that Ms. Wiley operated with enthusiasm and momentum and that she had never treated her in an
abusive manner. On September 12, 12007 manager Earl Flowers stated that Ms. Wiley was a
vital asset and that she was responsible for much progress in Central Florida. Jennifer
Stevenson, West Palm Beach plant manager, noted that the Central Florida district had made
great strides, largely due to Ms. Wiley’s effective management style. Kathy Hugging stated that
Central Florida was not set up for failure and that Ms. Wiley was bold and extremely strong in
her approach. Salvatore Vacca stated that Ms. Wiley had a great management style. Rufus
Graham indicated that Ms. Wiley helped turn the district around and that he did not feel
intimidated by her. David Kolp, Boca Raton postmaster, stated that Ms. Wiley was very
demanding, but that she did not engage in harassment or intimidation.
On October 2, 2007 the employing establishment controverted appellant’s claim. The
employing establishment noted that Ms. Wiley did not require appellant to work 70 hours per
week and holidays, nor did she ever set her schedule. It contended that the number of
teleconference calls, power point presentation, e-mails, etc. was “all part of the work
environment at all facilities,” and that Ms. Wiley had no control on the number of e-mails
received by any of her direct reports. The employing establishment stated that Ms. Wiley
followed proper procedure in obtaining advance approval of leave requests. Further, the
3

employing establishment defended the district manager’s management style, stating that she was
not loud and berating toward appellant, but rather was direct and firm with her information and
requests.
In an undated statement, Ms. Wiley responded to appellant’s allegations. Indicating that
she never mandated that appellant work 70 hours per week, she stated: “There has been long
work hours for everyone in order to bring the district up to speed, however I do not tell her which
hours to work and how long to work. [Appellant] obviously did not manage her time properly by
administering and delegating tasks and duties to her staff.” She further stated:
“I never scheduled [appellant] to work on a Sunday. If she did, she did this on her
own. I did require office visits by she and her staff on Saturdays to ensure
compliance issues at the beginning of FY 2007. The Quarter 1 performance was
very poor for Central Florida, and I not only assigned [appellant] tasks for
Saturdays, but other direct reports as well. They were not required to work the
entire day and it was [appellant’s] responsibility to schedule her staff within
reason. I am sure that this is not uncommon practice for the managers of
operations programs departments across the nation in every district.”
Ms. Wiley acknowledged the challenge of every manager in handling the large volume of
e-mails. She stated, however, that all managers throughout the country have the same problem,
and that she had no control over the number of e-mails received. Ms. Wiley acknowledged that
appellant was involved in the semi-weekly telecoms and weekly staff meetings, but stated that
she did not delegate duties within her department as necessary. She acknowledged that appellant
brought binders to the weekly staff meetings, but denied that she required her to do so.
Ms. Wiley denied speaking to appellant in a loud, berating manner or stating that she could fire
everyone. She informed appellant in her April 11, 2007 mid-year review that she needed to
delegate duties to her staff and to relinquish some duties that she finds overwhelming.
Ms. Wiley also noted that appellant needed to establish a better relationship with plant operations
and to hold “delivery” accountable for poor performance.
Appellant submitted an October 31, 2007 report from Douglas J. Mason, a licensed
clinical social worker, who diagnosed PTSD and depression from the work environment. The
record also contains October 18, 2007 notes from Dr. Conovay. Appellant submitted statements
from William Goble (retired manager), Robert King (Orlando postmaster), Alfred Milch (finance
manager), and David Kolp, reflecting agreement with some of the incidents described by
appellant.
By decision dated February 15, 2008, the Office denied appellant’s claim on the grounds
that she failed to establish any compensable factors of employment.
On March 1, 2008 appellant requested reconsideration. In support of her request, she
provided a December 12, 2008 psychiatric evaluation from Dr. Richard E. Seely, a Boardcertified psychiatrist.
In a decision dated June 30, 2008, the Office denied modification of its February 15,
2008 decision.

4

On September 15, 2008 appellant requested reconsideration. Her representative
contended that three factors contributed to appellant’s emotional condition, namely, an
unreasonable workload; a “6-alarm, fire-like” level of intensity created by Ms. Wiley and an
abusive work environment. The representative reiterated earlier allegations made regarding
appellant’s overwhelming work requirements and abusive behavior by the district manager.
The record contains a position description for manager of operations program support.
Functions included managing the ongoing review and evaluation of service and quality
performance at a major processing and distribution center and providing technical support to
small post offices within the area. Duties and responsibilities included managing the
development of local plans to implement national and area processing and distribution programs
and policies; managing the review and evaluation of local operations; ensuring that service and
quality goals were met; working with local managers to improve operations and procedures;
managing the development of local requirements for space, facilities, equipment and staffing;
working with local managers to develop economic justification, assess alternatives and determine
priorities; managing the activities of a very small size group of operations specialists; meeting
with customers, major mailers and suppliers on a regular basis to resolve problems and/or
improve service; participating in the development of the local operating budget; tracking budget
performance and ensuring that budget goals are met.
Appellant submitted a document entitled “Clear Expectations for Fiscal Year 2007.” Its
stated purpose was to define for appellant’s expectations of her performance that were not
defined under National Performance Assessment for remaining Fiscal Year 2007. Appellant’s
role in budget management was to assist customer service management in implementing
efficiency improvements to achieve the budget performance. She was informed that overnight
performance required improvement in order to achieve goal and that machine performance
needed to be addressed on a daily basis. Noting her responsibility for the administration of
USPS Safety Programs in her area of responsibility, appellant was directed, at a minimum, to
periodically review the mandatory safety programs that are required to be in place and to ensure
their continued compliance, and to ensure that all internal reviews conducted by her and her
staff, evaluate safety compliance in the employee environment and provide management with the
necessary information to correct problem areas.
In a December 28, 2006 memorandum, the employing establishment advised that,
beginning January 2007, managers were required to have face-to-face meetings with all
employees in each quarter. Further, the managers were required to forward documentation of
these meetings to human resources at the end of each quarter.
Appellant submitted minutes and transcripts of district staff meetings from October 6,
2006 through July 12, 2007. On October 6, 2006 Ms. Wiley outlined procedures to be followed
under her supervision. The district director would have weekly staff meetings with the
managers. Each manager would prepare a presentation to include slides, which were to be
provided to “I.T.” by noon on the day prior to the meeting, and full color pictures of the
presentation, which would be provided as a hand-out. In addition, Ms. Wiley would require
daily reports, which insured compliance with internal procedures; daily telecoms between plant
managers, MIPs, maritime managers, transportation managers and Tour 3 MDOs; daily telecoms
between MPOOs and level 26 PMs; quarterly meetings between plant managers and direct
reports; and semi-annual meetings between MPOOs, staff and 18 and below PMs.
5

At the October 13, 2006 staff meeting, Ms. Wiley directed the managers to provide her
with a daily “condition report,” which would include information on first class mail on hand,
plan failure, and delayed mail. She stated that, during the Christmas holidays, daily telecoms
would also occur on Sundays.
On January 4, 2007 Ms. Wiley instructed the managers to conduct a recognition
ceremony in February 2007, which would require them to shut down plant operations for 35 to
40 minutes. On January 9, 2007 she advised the managers that she expected them to be “running
full” on the Saturday, Sunday and Monday surrounding the Martin Luther King holiday. On
January 30, 2007 the district director established a procedure whereby the managers would
prepare a daily spreadsheet tracking work hours.
On February 19, 2007 Ms. Wiley stated, “My desire for [this] district is not to make me
famous, not to get me a bonus. I already done had four promotions in the last six years. I do
n[o]t need you all to get me another promotion. I have V.P.’s calling me wanting to take me any
day.”
On February 21, 2007 Ms. Wiley stated that overtime requests should be submitted to her
for her approval. On February 27, 2007 she advised the managers that they should be available
“24/7” for telephone calls. Ms. Wiley reiterated that they were to conduct telecoms six days per
week. She also ordered them to have a special telecom with their direct reports within 48 hours
to explain standard operating procedures.
April 10, 2007 minutes reflect that Ms. Wiley decided to forego the slides, due to the
large amount of material to be covered at the staff meeting. She directed all managers to be
vigilant in answering their cellular telephones and checking messages, noting that she would not
call during nonwork hours unless it was absolutely necessary. Ms. Wiley requested action plans
within 21 days to address the results of the audits. On May 7, 2007 she requested feedback
within the day on the items she presented at the staff meeting. Ms. Wiley discussed the
formation of an e-mail focus group, designed to address the large number of e-mails being sent
and received. She stated, “There is too much jamming up the system.” On June 19, 2007
Ms. Wiley announced certain procedural changes, which included prior approval for annual
leave and monthly meetings between managers and postmasters.
The record contains a September 25, 2008 letter from the Office of Personnel
Management granting appellant retirement disability. OPM found that she was disabled from her
position as Manager, OPS Program Support due to PTSD and major depressive disorder.
On November 10, 2008 Ms. Wiley again denied appellant’s allegations. She stated that
she “never demanded 24/7” of her managers; did not tell anyone that she could fire them at any
time and did not require appellant to work 70 hours per week. Ms. Wiley acknowledged that it
was not uncommon for a manager to come into the office on his own time to work on assigned
tasks.
In a December 15, 2008 statement, appellant’s representative contended that, as the
employing establishment had provided no evidence to rebut appellant’s allegations, they should
be accepted as factual.

6

By decision dated January 13, 2009, the Office denied modification of its previous
decision, on the grounds that appellant had failed to establish a compensable employment factor.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned work duties or to a requirement imposed
by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act. On the other hand, the disability is not covered where it results from such
factors as an employee’s fear of a reduction-in-force or her frustration from not being permitted
to work in a particular environment or to hold a particular position.1
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.2
Assignment of work is an administrative function of the employer,3 as is an investigation by the
employing establishment.4
Where the claimant alleges compensable factors of employment, she must substantiate
such allegations with probative and reliable evidence.5 The fact that a claimant has established
compensable factors of employment does not establish entitlement to compensation. The
employee must also submit rationalized medical opinion evidence establishing that she has an
emotional condition that is causally related to the compensable employment factor.6 The opinion
of the physician must be based on a complete factual and medical background, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific compensable employment
factors identified by appellant.7
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
incidents and conditions at work. The Board finds that appellant had identified a compensable
1

Lillian Cutler, 28 ECAB 125 (1976).

2

Michael Thomas Plante, 44 ECAB 510 (1993).

3

James W. Griffin, 45 ECAB 774 (1994).

4

Jimmy B. Copeland, 43 ECAB 339 (1991).

5

Joel Parker, Sr., 43 ECAB 220 (1991).

6

James W. Griffin, supra note 3.

7

Donna Faye Cardwell, 41 ECAB 730 (1990).

7

factor of employment. Therefore, this case is not in posture for a decision as to whether she
sustained an emotional condition in the performance of duty.
Appellant alleged that her district manager created a hostile work environment by making
degrading and demoralizing statements in a loud and abusive voice; discriminated against her by
targeting her in staff meetings; and humiliated her and took pleasure in berating her in front of
her peers and subordinates. In support of her claims, she submitted statements from witnesses
who alleged generally that Ms. Wiley set unreasonably high performance standards and
generally belittled, berated and abused appellant and other managers. Appellant has not
provided any evidence to corroborate a specific allegation of harassment or discrimination, as
required. The employing establishment denied these allegations and appellant has not submitted
sufficient evidence to establish that she was harassed by her supervisor, as alleged.8 Appellant
also alleged that Ms. Wiley set the district up for failure. However, the district manager denied
this allegation and, by setting high standards for her managers, acted in a manner that, instead,
set the district up for success. Thus, the Board finds that appellant has not established a
compensable employment factor under the Act with respect to these allegations.
The Board has recognized the compensability of verbal abuse in certain circumstances.
This does not imply, however, that every statement uttered in the workplace will give rise to
coverage under the Act.9 Appellant alleged that Ms. Wiley made degrading, intimidating and
demoralizing statements in an inappropriate and intense voice. She reportedly told her staff, “I
do n[o]t need you all to get promoted. I done been promoted five times in six years. I [a]m just
here to get the cloud off Central Florida’s head.” Ms. Wiley told the staff that she could fire
everyone because they were noncompliant, and that she had “never seen such laziness.” In a
loud and aggressive manner, she told her staff that they failed to meet any of their goals; that she
could “fire everyone in this room;” and that they “sucked.” Appellant stated that these
comments were an attack on her integrity, and they made her feel worthless. Assuming
arguendo that the statements were actually made, the Board finds that they do not constitute
verbal abuse or harassment. While the statements may have engendered offensive feelings, they
did not sufficiently affect the conditions of employment to constitute a compensable factor.10
The Board finds that appellant’s emotional reaction to Ms. Wiley’s statements must be
considered self-generated.11
Appellant alleged that Ms. Wiley routinely scheduled impromptu meetings; requested
immediate responses to the items she presented at a staff meeting; operated at a “6-alarm, firelike” level of intensity; often skipped appellant’s presentations in staff meetings; and required
prior approval for annual leave and overtime. These allegations relate to administrative or
personnel matters, unrelated to her regular or specially assigned work duties, and do not fall

8

See Joel Parker, Sr., supra note 5 at 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
9

See Mary A. Sisneros, 46 ECAB 155, 163-64 (1994); David W. Shirey, 42 ECAB 783(1991).

10

See Denis M. Dupor, 51 ECAB 482, 486 (2000).

11

See David S. Lee, 56 ECAB 602 (2005).

8

within the coverage of the Act.12 Although the handling of disciplinary actions and leave
requests, the assignment of work duties and the monitoring of work activities are generally
related to the employment, they are administrative functions of the employer and not duties of
the employee.13 However, the Board has also found that an administrative or personnel matter
will be considered to be an employment factor where the evidence discloses error or abuse on the
part of the employing establishment. In determining whether the employing establishment erred
or acted abusively, the Board has examined whether the employing establishment acted
reasonably.14
In this case, appellant has not submitted sufficient evidence to show that the employing
establishment committed error or abuse with respect to these matters. Ms. Wiley explained that
her actions were designed to improve the performance of the Central Florida district. While
appellant has indicated a dislike for Ms. Wiley’s intense and demanding style, she has not shown
any evidence of abuse regarding her established policies. The Board finds that the district
manager’s actions were reasonable, given the nature of her task to quickly improve the
performance of her district, and appellant has not provided evidence to the contrary. Appellant
submitted statements from coworkers who corroborated her statements. These statements do not
provide evidence of error or abuse on the part of the employing establishment. Consequently,
appellant has not established a compensable factor of employment in this regard.
The record reflects that the Office of Personnel Management found that appellant was
disabled from her position as Manager, OPS Program Support due to PTSD and major
depressive disorder. However, OPM’s determination, by itself, does not establish that workplace
harassment or unfair treatment occurred.15 Where an employee alleges harassment and cites
specific incidents, the Office or other appropriate fact-finder must determine the truth of the
allegations. The issue is whether the claimant, under the Act, has submitted sufficient evidence
to establish a factual basis for the claim by supporting her allegations with probative and reliable
evidence.16 Appellant has failed to do so in this case.
Appellant alleged that Ms. Wiley’s “in your face” management style was demoralizing.
She contended that it discouraged feedback and exhibited a lack of trust. However, the Board
has held that an employee’s dissatisfaction with perceived poor management constitutes
frustration from not being permitted to work in a particular environment and is not compensable
under the Act.17

12

See Lori A. Facey, 55 ECAB 217 (2004). See also Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath,
44 ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 126667 (1988).
13

Id.

14

See Richard J. Dube, 42 ECAB 916, 920 (1991).

15

James E. Norris, 52 ECAB 93 (2000). See also Parley A. Clement, 48 ECAB 302 (1997).

16

See James E. Norris, supra note 15. See also Michael Ewanichak, 48 ECAB 354 (1997).

17

See Cyndia R. Harrill, 55 ECAB 522 (2004) (the Board noted that claimant’s reaction to perceived poor
management must be considered self-generated in that it resulted from her frustration in not being permitted to work
in a particular environment.)

9

The Board has held that emotional reactions to situations in which an employee is trying
to meet her regularly or specially assigned position requirements are compensable.18 In
Joseph A. Antal,19 a tax examiner filed a claim alleging that his emotional condition was caused
by the pressures of trying to meet the production standards of his job. The Board, citing the
principles of Cutler,20 found that the claimant was entitled to compensation. In Tina D.
Francis,21 where appellant claimed that stress related to her regular and specially assigned
supervisory duties caused her emotional condition, the Board found that she had established
compensable employment factors.
The evidence of record establishes that appellant was required to provide voluminous
reports to the district manager on a daily basis; to attend multiple daily teleconferences; to
conduct teleconferences with little or no notice; to prepare complex presentations for staff
meetings; and to respond to questions asked by Ms. Wiley with a data sheet to support her
answer. The evidence also establishes that appellant always worked an extended schedule of
nine hours or more prior to Ms. Wiley’s appointment as district manager and that, after her
arrival, appellant worked more than 12 hours per day, Monday through Friday, and spent time on
weekends, as necessary. Ms. Wiley denied that she ever required appellant to work a 70-hour
week. She noted that everyone had worked long hours in order to bring the district up to speed,
but that she had not told appellant which hours to work, or how long to work. However, it is
appellant’s emotional reaction to the requirements imposed by the employer that triggers
coverage under the Act. In this case, she has claimed that stress related to her regular and
specially assigned duties caused her emotional condition. Given that these duties were part of
her job requirements, the Board finds that she has established compensable employment factors.
In the present case, appellant has established employment factors with respect to the
above-described work duties. As she has established compensable employment factors, the
Office must base its decision on an analysis of the medical evidence. The Office found there
were no compensable employment factors and did not analyze or develop the medical evidence.
The case will be remanded to the Office for this purpose.22 After such further development as
deemed necessary, the Office should issue an appropriate decision on this claim.
On appeal, appellant contends that her emotional condition was the result of a toxic work
environment and abuse of discretion. For reasons stated above, the Board finds appellant’s
argument to be without merit.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
sustained an emotional condition in the performance of duty. As appellant has established
18

See Tina D. Francis, 56 ECAB 180 (2004). See also Georgia F. Kennedy, 35 ECAB 1151, 1155 (1984);
Joseph A. Antal, 34 ECAB 608, 612 (1983).
19

34 ECAB 608 (1983).

20

Supra note 1.

21

Supra note 18.

22

See Lorraine E. Schroeder, 44 ECAB 323, 330 (1992).

10

employment factors as described above, the case is remanded to the Office for analysis and
development of the medical evidence as it deems necessary and for issuance of an appropriate
merit decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 13, 2009 and June 30, 2008 are set aside, and the case is
remanded to the Office for proceedings consistent with this decision of the Board.
Issued: March 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

